Citation Nr: 9908263	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  96-50 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to a higher rating for post-traumatic stress 
disorder (PTSD), currently rated as 30 percent disabling. 


REPRESENTATION

Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1965 to January 
1967.  

This matter came before the Board of Veterans' Appeals 
(Board) from a February 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia that established service connection for 
PTSD and assigned a 30 percent evaluation.  The veteran 
timely appealed the evaluation that was initially assigned. 

In March 1997, the veteran indicated that he desired an RO 
hearing only although he had earlier indicated a desire for a 
hearing before a member of the Board.  He testified before an 
RO hearing officer in April 1997.


REMAND

The veteran, through his DAV representative, has asserted 
entitlement to a higher schedular evaluation for PTSD.  The 
representative notes that the claims files were not available 
to the veteran's March 1998 (and earlier) PTSD examiners 
prior to examination, nor did the examiners supply Global 
Assessment of Functioning (GAF) scores or other comments on 
employability. 

A January 1997 VA PTSD examination report indicates that the 
claims file was not available for review.  The examiner gave 
a diagnosis of PTSD and assigned a GAF score of 60.  In April 
1997, a VA counselor noted the severity of the veteran's PTSD 
and felt that the veteran was 100 percent disabled.  A March 
1998 VA PTSD examination report again indicates that the 
claims file was not available for review, and also indicates 
that the veteran had been employed in construction since June 
1997.  The examiner gave a diagnosis of PTSD but did not 
offer a GAF score.  

The veteran's representative has specifically requested that 
the veteran be afforded a fresh VA examination, one 
reflecting prior review of the claims files and offering more 
specific information concerning the veteran's ability to 
obtain and retain substantial gainful employment.  In 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992), the 
Court stated that where the record is inadequate for 
evaluating the current state of a service-connected 
disability, the duty to assist requires conducting a thorough 
and contemporaneous medical examination, taking into account 
the records of prior medical treatment, so that the 
evaluation of the claimed disability is a fully informed one.  
See also Olson v. Principi, 3 Vet. App. 480, 482 (1992).  
Accordingly, the Board finds that a remand is warranted for a 
supplemental opinion, and, if deemed necessary by the 
physician, further examination of the veteran.

A total disability rating for compensation purposes based on 
individual unemployability was denied by an August 1997 
rating decision.  No timely notice of disagreement was 
received.  The January 1999 Informal Hearing Presentation 
appears to raise this claim anew.  This claim is referred to 
the RO for appropriate action.

Where, as here, the regulations concerning entitlement to a 
higher rating are changed during the course of an appeal, the 
veteran is entitled to resolution of his claim under the 
criteria that are to his advantage.  See Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).  The Board notes that the RO has 
applied both the old and new criteria as required.  See 
October 1996 statement of the case and February 1997 
supplemental statement of the case.

Accordingly, this case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should obtain any up-to-date 
treatment reports for the veteran's PTSD 
since March 1998.  All such reports 
should be associated with the claims 
files.  If the search for reports yields 
negative results, that fact should be 
clearly noted in the claims files.  

2.  The RO is to arrange to have the 
claims files and a copy of this REMAND 
reviewed by the VA examiner who provided 
the March 1998 VA PTSD examination report 
(or, if unavailable, a suitable 
substitute).   After such review of the 
claims files, the examiner should assign 
a GAF score and explain what that score 
means.  The examiner should also offer an 
opinion as to what degree of disability 
is due to the PTSD as distinguished from 
the nonservice-connected personality 
disorder and habitual excessive drinking. 

3.  If necessary for the completion of 
the above-referenced opinion or if 
deemed necessary in addition to the 
above, the RO should then undertake any 
additional necessary development, to 
include having the veteran undergo 
further examination.  If an examination 
is warranted, the claims files and a 
copy of this remand must be made 
available for review in connection with 
the examination.  All examination 
findings, along with the complete 
rationale for all opinions expressed and 
conclusions reached (to include 
recitation to pertinent medical evidence 
of record) should be set forth in a 
typewritten report.

4.  Following completion of the 
foregoing, the RO should review the 
claims files to ensure that all of the 
above mentioned development has been 
completed in full.  If any development 
is incomplete or deficient in any 
manner, appropriate corrective action 
should be undertaken.

5.  After ensuring that all requested 
development has been completed to the 
extent possible, the RO should again 
consider the veteran's claim.  The RO's 
review of an increased rating for PTSD 
should include consideration of both the 
former and current criteria, as 
appropriate, as well as consideration of 
an increased evaluation under 38 C.F.R. 
§ 3.321.  

If any determination remains unfavorable to the veteran, he 
and his representative should then be provided with a 
supplemental statement of the case and afforded the 
appropriate time to respond before the claims files are 
returned to the Board for further appellate consideration.  
The purpose of this REMAND is to accomplish additional 
development and adjudication, and the Board expresses no 
opinion as to any ultimate outcome warranted.  The veteran 
and his representative are free to submit additional evidence 
while the matter is on remand; however, no action of the 
veteran is required until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 5 -


